                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                          CRIMINAL FILE NO.
                    v.                    1:16-CR-145-39-TWT
 ANTARIOUS CALDWELL
 also known as
 Fat
 also known as
 Phat,
       Defendant.


                                       ORDER

         This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 2193] of the Magistrate Judge recommending denying the

Defendant’s First Motion to Suppress [Doc. 2155]. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s First Motion to

Suppress [Doc. 2155] is DENIED.




T:\ORDERS\USA\16\16cr145-39\r&r.docx
         SO ORDERED, this 21 day of March, 2019.



                                       /s/Thomas W. Thrash
                                       THOMAS W. THRASH, JR.
                                       United States District Judge




                                               2
T:\ORDERS\USA\16\16cr145-39\r&r.docx
